In an action to recover damages for breach of a contract of employment, judgment, entered on the verdict of a jury in favor of plaintiff, as amended by order entered August -27, 1946, reversed on the law and the facts, and a new trial granted, with costs to appellant to abide the event. Appeal from order denying defendant’s motion to set aside, the verdict and for a new trial dismissed, without costs. The plaintiff claims that he entered into an agreement with the defendant, a corporation, to render services as a manager, egg candler, buyer and salesman; that he was to receive $60 per week and, in addition thereto, an amount equal to %% of the gross sales of the defendant, payable “ after the year.” The agreement was made with defendant’s secretary. Plaintiff entered upon the employment, received $60 weekly, and demands the percentage referred to above. The verdict is against the weight- of the evidence. Under the peculiar facts in this case, the decision whether the alleged agreement is not ordinary or usual and, therefore, not within the power of the corporation’s secretary to make, may present a question of fact. Adel, Nolan and Sneed, JJ,, concur; Hagarty, Acting P. J., concurs in the result.